Citation Nr: 1545012	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-38 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for a chronic disability manifested by shaking hands and fingers.

3.  Entitlement to service connection for a chronic disability manifested by excessive perspiration.

4.  Entitlement to service connection for a chronic disability manifested by throat pain.

5.  Entitlement to service connection for a chronic disability manifested by chest pain.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependency.

8.  Entitlement to an initial rating in excess of 20 percent prior to March 17, 2014, and over 40 percent thereafter for right knee arthritis status post-surgical repair.

9.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain with spondylosis, L2 to L5.

10.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.

11.  Entitlement to an initial rating in excess of 10 percent for hypertension.

12.  Entitlement to an initial compensable rating for right knee surgery residual scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1980 to September 1984 and from January 2004 to August 2006.

This matter is on appeal to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently with the Los Angeles, California RO.

In July 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a chronic disability manifested by throat pain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On July 24, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal was requested with respect to the issues of entitlement to service connection for chronic headaches, entitlement to service connection for a chronic disability manifested by shaking hands and fingers, entitlement to service connection for a chronic disability manifested by excessive perspiration, entitlement to service connection for a chronic disability manifested by chest pain, and entitlement to service connection for bilateral hearing loss as well as the issues of entitlement to increased evaluations for right knee arthritis status post surgical repair and right knee surgery residual scars.

2.  From August 20, 2006 to August 17, 2010, the Veteran's PTSD with alcohol dependency more nearly approximated findings productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood and not total occupational and social impairment.

3.  Since August 18, 2010, the Veteran's PTSD with alcohol dependency more nearly approximated findings productive of total occupational and social impairment.

4.  The Veteran's lumbosacral strain with spondylosis, L2 to L5, at its worst, has been manifested by forward flexion of the thoracolumbar spine to 50 degrees.  It has not been manifested by forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis, throughout the appeal period.

5.  At no time has the Veteran's left knee osteoarthritis been manifested by extension limited to 15 degrees, flexion limited to 30 degrees, subluxation, instability, or ankylosis.

6.  At no time has the Veteran's hypertension been manifested by diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant  have been met with respect to the issues of entitlement to service connection for chronic headaches, entitlement to service connection for a chronic disability manifested by shaking hands and fingers, entitlement to service connection for a chronic disability manifested by excessive perspiration, entitlement to service connection for a chronic disability manifested by chest pain, and entitlement to service connection for bilateral hearing loss as well as the issues of entitlement to increased evaluations for right knee arthritis status post surgical repair and right knee surgery residual scars.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  From prior to August 17, 2010, the criteria for a rating in excess of 70 percent for PTSD with alcohol dependency had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  Since August 18, 2010, the criteria for a 100 percent evaluation for PTSD with alcohol dependency have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.

4.  The criteria for an evaluation of 20 percent, but no higher, for lumbosacral strain with spondylosis, L2 to L5, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Code 5237.

5.  The criteria for an evaluation in excess of 10 percent for left knee osteoarthritis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5260-5010.

6.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal with respect to the issues of entitlement to service connection for chronic headaches, entitlement to service connection for a chronic disability manifested by shaking hands and fingers, entitlement to service connection for a chronic disability manifested by excessive perspiration, entitlement to service connection for a chronic disability manifested by chest pain, and entitlement to service connection for bilateral hearing loss as well as the issues of entitlement to increased evaluations for right knee arthritis status post surgical repair and right knee surgery residual scars; and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues; and it is dismissed.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for PTSD, lumbosacral strain, left knee osteoarthritis, and hypertension.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

PTSD

The Veteran's PTSD with alcohol dependency has been rated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 from August 20, 2006.

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130 , Diagnostic Codes 9400-9440, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

In the Mauerhan case, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD." See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition. Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.   

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life. 

In order to warrant a higher evaluation than 70 percent, the record needs to demonstrate that the Veteran's PTSD symptoms cause total occupational and social impairment.

VA treatment records indicate that the Veteran complained of complaints of fatigue, sleep disturbances, and increased forgetfulness.  In September 2006, the Veteran was very anxious with rapid speech.  

The Veteran underwent VA examination in November 2006 at which time he reported that he enjoyed church activities and described himself as social and maintained good relationships with family and friends.  The Veteran reported that he still enjoyed karaoke singing and bowling.  The Veteran reported recurrent recollections of his combat trauma, frequent nightmares which had decreased in frequency over the prior two years but were still present once or twice per week.  The Veteran reported flashbacks and avoidance of thoughts, feelings, and conversations  associated with the trauma as well as fireworks, watching war movies, and crowds.  He reported poor sleep, irritability and anger especially with friends who had noticed that he was more jumpy and distractible.  The Veteran reported exaggerated startle response, poor concentration, and hypervigilance.  Mental status examination revealed that the Veteran was well groomed, well dressed, pleasant, polite, and cooperative.  There were no abnormal movements, psychomotor retardation, or agitation.  His speech was of regular rate and rhythm.  His mood was noted to be "okay."  His affect was full and reactive.  The Veteran's thought processes were linear, logical, and goal directed.  Thought content was significant for flashbacks but there was no evidence of loosening of associations, paranoia, or delusions.  He did not appear to be responding to ideas of reference, thought broadcasting, thought insertion, or thought withdrawal.  There was no suicidal or homicidal ideation.  His insight and judgment were reasonable.  The Veteran was alert and oriented times four (time, place, person and reason for the evaluation).  He could remember his date of birth and social security number.  The Veteran was diagnosed as having PTSD, and a GAF of 65 was assigned.  The examiner noted that the Veteran had occasional interference in performing activities of daily living, that his psychiatric symptoms are controlled by continuous medication, and that his prognosis was good.  

In May 2008, the Veteran presented with complaints of insomnia, anxiety, poor concentration and motivation, no energy, poor self-esteem, sometimes having intrusive thoughts of being better off dead.  The Veteran reported that he got angry easily and was hypervigilant.  He denied suicidal ideation, homicidal ideation, and hallucinations.  The Veteran reported alcohol use at least three to four times a week varying from six to twelve beers per setting and occasional marijuana use.  Mental status examination showed that he was calm and cooperative, he had no speech or motor abnormalities, his mood was depressed, his affect was mildly constricted, his thought process was linear and coherent, and his thought content was absent suicidal ideation, homicidal ideation, and psychosis.  His insight and judgment were good.  Later that day, he was seen by a staff psychiatrist who noted that the Veteran had been previously seen in January 2006 and that he presented with reports of insomnia, irritability, nightmares, intrusive memories, some hypervigilance, and avoidance.  The psychiatrist noted that the Veteran was socially withdrawn, that he felt depressed and apathetic, and had significantly decreased pleasure.  The Veteran denied suicidal ideation but said that he had two episodes of feeling suicidal within the prior year.  He also had some vague paranoia at times but no frank delusions and some rare auditory hallucinations versus strong thoughts which reportedly sounded like his voice asking him questions like, "why did you do that?"  The Veteran reported that he lived with his mother and girlfriend in a home that he and his mother owned and that he worked full time as a security guard.  

On July 8, 2010, the Veteran presented with complaints of problems with mood, irritability, and anger.  The Veteran reported staying in bed, overeating, having sleep problems, having diminished energy, and being forgetful.  He admitted to depression but denied suicidal and homicidal ideation.  He did state that he heard voices and had visual hallucinations and seeing things move.  Mental status examination demonstrated that he was oriented to person, place, date, and purpose.  His attitude was guarded, his behavior was posturing, his mood was anxious, and his affect was flat.  The Veteran's activity and speech were normal, and his thought process was logical.  His memory was intact although his recent memory displayed impairment.  His insight was poor and his judgment was fair.  There was no suicidal or homicidal ideation.  There were auditory and visual hallucinations but no delusions.  The Veteran was noted to have depressed mood and insomnia.   It was noted that the Veteran was employed but had had his hours shortened.  

A day later, the Veteran underwent VA mental health consultation at which time mental status examination demonstrated poor grooming and fair hygiene, fair eye contact, normal and slowed speech, slowing psychomotor.  There were no delusions and no formal thought disorder.  The provider noted that the Veteran heard things inside of his head from his past but no true hallucinations.  His mood was depressed and his affect was dysphoric.  His insight and judgment were fair.  He was diagnosed as having PTSD, major depressive disorder, and alcohol abuse versus dependency.  A GAF of 55 was assigned.

Later that month, he reported symptoms related to PTSD intensifying to the point of interfering with his ability to work and impacting his relationships.  He reported constant nightmares, feeling anxious all the time, feeling on guard, and also feeling guilty about not being able to prevent some incidents from occurring as well as feeling guilty for leaving his troop early when discharged.  The Veteran reported depression including tearfulness, feeling sad and hopeless at time, and also feeling embarrassed for being emotional.  He reported a decrease in hygiene, poor sleep, weight gain, lack of interest in activities that he used to enjoy, isolation, and avoidance.  He denied any thoughts of hurting himself or others but noted that he had had problems controlling his anger.  The Veteran noted that he had been charged with assault after getting in a fight with someone who provoked him and that he was taking court mandated anger management classes weekly.  The Veteran reported living with his mother, that he had a girlfriend and some friends but mostly isolated and avoided contact with others.  He reported being employed in security but had had to take less visible jobs due to symptoms of PTSD.  Mental status examination demonstrated that he was casually dressed with fair grooming.  He was tearful and sad and presented with some embarrassment for asking for help.  The Veteran was oriented, and his thinking, judgment, and insight were good except perhaps for his minimizing effects of alcohol use.  He denied hallucinations, delusions, and thoughts of hurting himself or others.

On August 18, 2010, the Veteran described night sweats, acting out overnight, and occasional nightmares.  He reported a history of thrashing in bed and hitting his girlfriend or pulling her hair overnight.  He also reported occasionally wakening in a panic.  The Veteran estimated that he slept about four hours overnight and one more hour during the day.  Other symptoms included low frustration tolerance, intrusive memories, overreacting, crying spells when thinking about memories, social isolation, and alcohol abuse (8-9 alcoholic beverages every 4-10 days).  The Veteran stated that he drank more when having more wartime memories.  The Veteran reported that he lived with his mother, stayed in his room for most of the day coming out only for bathroom or food and usually did not initiate conversations.  The Veteran stated that he had to stop working after his PTSD symptoms led to problems at work as a bodyguard.  He reported an assault charge and related it to his PTSD.  Mental status examination demonstrated that the Veteran was anxious, loud-speaking, and cooperative.  He was casually dressed, made good eye contact, and demonstrated good hygiene.  There were no suicidal or homicidal ideations, and no psychosis.  Insight, judgment, memory, and concentration were intact.  He was oriented.

In October 2010, the Veteran presented with complaints of severe PTSD symptoms, mood lability, and isolating himself in his room.  The examiner noted that although the Veteran had only been seen a few times in mental health, he had severe PTSD and avoidant symptoms that limited his social contact and mostly kept him sequestered in his room much of the time.  When his symptoms got too severe or stress became too high, the Veteran went on drinking binges and had difficulty remembering what he did the day after his binges.  The Veteran stated that he needed his girlfriend to help him track his appointments and that he continued to have crying spells, labile mood, poor stress tolerance and irritability.  

From August 2010 to November 2010, the Veteran was examined in conjunction with a Social Security Administration disability claim at which time he reported night sweats, nightmares, panic awakenings, poor sleep, intrusive memories, crying spells, social isolation by staying in his room 20 hours a day, avoidance of talking and thinking about Iraq.  On examination, the Veteran was anxious, restless, and tearful with an underlying intensity throughout interview.  His mood was labile.  The Veteran had poor memory, concentration, and focus.  The examiner noted severe isolation and anxiety, moderate depression, frequent insomnia and worry over reactions to those around him.  The examiner also noted that the Veteran had regular episodes of flashbacks, hypervigilance, poor memory, and irritability with social situations.  The examiner noted that the Veteran needed moderate to high degrees of assistance to care for himself.  He needed reminders and direction to do his grooming and to pay bills, others cooked for him.  The examiner noted that the Veteran could not tolerate social interactions for fear of becoming anxious, irritable, and reactive and that he minimally communicated with those around him.  He could not concentrate for extended periods, could not internalize words at times and had a difficult time interpreting meaning unless he concentrated.  He could not tolerate work stresses, social interaction, and regular schedules.  His PTSD and social avoidance severely curtailed his ability to adapt to work situations.  

In January 2011, the Veteran stated that he continued to be uncomfortable going out but stated that he would go out that night to celebrate his mother's birthday, if asked.  The Veteran stated that would probably go out and then return right home and go back to his room and just watch TV.  The Veteran noted discomfort with his behavior but stated that it was the only way he felt safe.  Mental Status Examination indicated that the Veteran was anxious, cooperative, polite, and casually dressed with normal speech, linear thought process.  There was no suicidal ideation, homicidal ideation, or psychosis.  Insight and judgement were fair; memory and concentration were good.  He was oriented. A GAF of 45 was assigned.

In February 2011, the examiner noted that the Veteran had been last seen in January 2011 with complaints of ongoing social discomfort and isolating at home to feel safe.  At his last appointment, his Elexa was increased to 60 milligrams.  Mental status examination demonstrated that the Veteran was anxious, tearful, and cooperative.  He was casually dressed, had normal speech, linear thought process, no suicidal ideation, no homicidal ideation, and no psychosis.  His insight, judgment, memory, and concentration were good.  He was oriented.

In March 2011, the Veteran reported doing better with medications.  He had complaints of continued nightmares but improvement in his mood.  In May 2011, the Veteran stated that he was doing OK with the medicines but that the news of the killing of Osama Bin Laden had really affected him.  He had had worse sleep and noted that he became upset with another person in line at travel who was making inflammatory comments about the incident.  In September 2011, the Veteran stated that he was doing fair but still had some trouble going to or staying asleep.  He was also trying to be more social at home with his mother and was watching TV with her instead of locking himself away in his room.

In April 2011, the Veteran stated that he was feeling better overall with many of his symptoms and was trying to be more social.  He reported that he had been more social with his mother at home and was interested in joining a veteran's group in his community.  Mental status examination demonstrated that the Veteran was euthymic, pleasant, and cooperative.  He was casually dressed and malodorous with fair grooming.  His speech was normal, his thought process linear and logical, he had no suicidal ideation or homicidal ideation.  There was no psychosis.  His insight, judgment, memory, and concentration were good.   He was oriented.  A GAF of 47 was assigned.

In September 2011, the Veteran stated that he was doing fair but still had some trouble going to or staying asleep.  He reported that he was trying to be more social at home with his mother and was watching TV with her instead of locking himself away in his room.  A GAF of 51 was assigned.

In January 19, 2012, the Veteran reported complaints of continued poor sleep and isolation but attempting to spend time with his mother in the evenings.  He reported having had a difficult time and severe symptoms around Thanksgiving and Christmas.  The Veteran reported remembering events and traumas more vividly during that time of the year and noted that he had not spent Thanksgiving or Christmas with his family since he came back in 2005.  He states that he came close to tears and/or cried several times in November and December.  He related that he had flashbacks and intrusive memories off and on through the year but that they worsened in November and December.  He reported that since November, his outside activities had stopped and he had stayed isolated more.  The Veteran reported poor sleep, getting only about 2-2.5 hours at a time with medication and waking for about 2 hours before going back to sleep with cat naps during the day. He also reported night sweats and shakes.  A GAF of 36 was assigned.

In March 2012, the Veteran presented and stated that he was doing okay but that he felt jumpy and anxious for no clear reason.  He stated that he had been finding people online that he could commiserate with and exchange advice about their problems.  The provider noted that the Veteran was still having difficulty expanding his social circle but was getting involved in the Visiting Wall later that spring and was working on staying involved with the American Legion.  He was also interested in the Vet to Vet groups and thought he might check them out although he was concerned that he might be too emotional in recounting things with them but did seem interested in the relaxation/meditation practice group.  Mental status examination demonstrated that the Veteran was anxious, labile, with a reactive mood.  He had normal to slightly anxious speech.  His thought process was linear.  He had no suicidal ideation, homicidal ideation, or psychosis.  His insight and judgment were good.  He was oriented.  A GAF of 51 was assigned.    

In August 2012, the Veteran reported that he continued to fight his sleep and stated that he ran night missions regularly and that he felt that that contributed to his insomnia.  The Veteran continued to be very hypervigilant, selectively socializing, and slept only about 4 hours and continued to have poor sleep hygiene.  A GAF of 43 was assigned.

In March 2013, the Veteran presented with multiple complaints and little direction on how to address them.  After speaking with the Veteran, the provider noted that it became apparent that hypervigilance symptoms, avoidance symptoms, anger and insomnia were prominent symptoms for him.  He was directed to focus on which symptoms he found most distressing.  Mental status examination demonstrated that the Veteran was anxious, scattered, and resistant.  He was casually dressed with good grooming and normal speech.  His thought process was linear and logical.  He had no suicidal ideation, homicidal ideation, or psychosis.  His insight, judgment, memory, and concentration were good.  He was oriented.  A GAF of 48 was assigned.    

In November 2013, the Veteran returned after missing two rescheduled follow up appointments and stated that it was the worst time for him, that he had been depressed for months, and that his PTSD symptoms had kept him from keeping his appointments.  He also noted worsening temper, apathy, patience, and sleep.  The provider noted that since his last visit, the Veteran had had a stellate block done and noted one to two more hours of sleep since but not much else different.  Mental status examination demonstrated that the Veteran was anxious and casually dressed.  His behavior was cooperative but guarded and reticent.  His speech was normal, his mood and affect were anxious, and his thought process was linear and logical.  He had no suicidal ideation, homicidal ideation, or psychosis but had been resistant to going for treatment.  He displayed full orientation, fair concentration and memory, and limited insight and judgment.  A GAF of 47 was assigned.    

Of record is a December 2013 letter from a VA mental health nurse practitioner which indicates that she worked with the Veteran since 2010 and had seen him 19 times.  The nurse practitioner noted that the Veteran exhibited multiple PTSD-related symptoms that encompassed all spheres of PTSD.  She noted that the most severe symptoms were his avoidance and hypervigilance and that for several years, the Veteran had lived in isolation and avoided social contact except in very controlled situations.  She noted that also significant were his intrusive memories and guilt of leaving the military due to his injury.  The nurse practitioner stated,

Over the years I have worked with you, your sleep has not improved much, and you have been hesitant to implement recommended changes in your sleep due to hyper-vigilance and high anxiety overall.  Other symptoms include: nightmares, triggers (crowds, loud noises, & fireworks especially) and emotional numbing where family described you as "cold-hearted".  You are stable on medications but were unable to complete the stellate ganglion block treatment due to irritability in filling out the screening tools.  At this time, your symptoms appear to be significant obstacles to you living a comfortable life and multi-modal treatment is recommended.

In January 2014, the Veteran presented with complaints of continued symptoms but noting that Thanksgiving was not as bad as he had anticipated it would be.  He also stated that he was doing about the same but was concerned that he might need to change providers to make his treatment look more severe to the C and P rater.  Mental status examination demonstrated that the Veteran was casually dressed, mildly anxious, and restless.  His speech was normal, his mood and affect were anxious, and his thought process linear and logical but distracted.  There was no suicidal ideation or homicidal ideation.  His orientation was full.  His concentration and memory were good.  His insight and judgement were fair.  The Veteran was diagnosed as having PTSD with strong avoidance and hypervigilance symptoms.  A GAF of 51 was assigned.

The Veteran underwent VA examination in March 2015 at which time he reported that he lived with his mother, that he generally avoided all family social gatherings, and that he had not attended any Thanksgiving or Christmas events since 2004.  He reported isolating most of the time, becoming quick to anger, and becoming frustrated easily.  The Veteran reported working as a security guard at the music contest television shows until 2010 or 2011 and that his panic symptoms and irritability nearly cost him his job but he quit before getting fired.  He reported symptoms of continued hypervigilance, insomnia, nightmares, flashbacks, night sweats, panic attacks, intrusive thoughts, isolation, and depression.  He also reported irritability and anger preventing him from being able to connect with others.  He reported that he stayed home most of the time or attended the VA for medical treatment but that he had poor social connections.  The Veteran reported that he had been unable to handle stress in his daily activities as he was prone to panic attacks.  He reported that he was able to self-care, drive, and get around; however, he reported having poor concentration and memory problems.  He denied suicidal and homicidal ideation.  The Veteran also reported alcohol problems reported a history of drinking alcohol everyday including beer and hard liquor and noted that he would drink until he passed out.  The Veteran stated that he continued to drink but less often and that he drank alcohol to deal with his symptoms.  The examiner noted that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a near, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, impaired impulse control, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The examiner noted that the Veteran's level of occupational and social impairment with regard to his mental diagnoses was occupational and social impairment with deficiencies in most areas such as work, school, family relations, thinking and/or mood.  

The evidence shows that since August 18, 2010, the Veteran's PTSD with alcohol dependency has caused total occupational and social impairment.  Although the Board notes that there have been fluctuations in the Veteran's occupational and social functioning since August 18, 2010, the Board does not see significant improvement since that time.  In fact, the symptoms and problems the Veteran reported in August 2010 are very similar to the symptoms and problems that the Veteran reported at the March 2015 VA examination.  

Although the evidence of record does not demonstrate findings of gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name, the Board finds that the Veteran's isolation in addition to his other PTSD symptoms including auditory and visual hallucinations is enough in this case to cause total occupational and social impairment.

As such, the Board finds that since August 18, 2010, a 100-percent evaluation is warranted for the Veteran's PTSD with alcohol dependency.  

Prior to August 18, 2010, however, the record indicates that the Veteran was working.  In November 2006, the Veteran reported that he enjoyed church activities and described himself as social and maintained good relationships with family and friends.  He reported that he still enjoyed karaoke singing and bowling.  In July 2010, he reported being employed in security but noted that he had had to take less visible jobs and that his hours had been reduced due to symptoms of PTSD.  Although there was a significant decline in his social and occupational functioning in July 2010, it wasn't until August 18, 2010 that the Veteran reported that he had to stop working after his PTSD symptoms led to problems at work.  Since that time, although he lived with his mother, he reported staying in his room for most of the day and coming out only for bathroom or food and that he did not initiate conversations.  Although the record indicates that the Veteran experienced social isolation prior to August 2010, it was not until August 2010 when he was unemployed that he began to completely isolate and stay in his room for most of the day.  

As such, the Board finds that a 100 percent evaluation is warranted for the Veteran's PTSD with alcohol dependency from August 18, 2010 and not prior to that date.    

Lumbar Spine

The Veteran's lumbosacral strain with spondylosis, L2 to L5, has been evaluated as 10 percent disabling since August 20, 2006, pursuant to 38 C.F.R. § 4.72, Diagnostic Code 5237.

The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):Round each range of motion measurement to the nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

In September 2006, the Veteran complained of sharp intermittent lower back pain with no prior treatment.  

On VA examination in November 2006, the Veteran's gait was normal.  He was able to ambulate without the need of an assistive device.  The thoracolumbar spine appeared normal.  Physical examination of the thoracolumbar spine revealed tenderness on palpation of the lower lumbar central level.  There was no significant spasm or deformity noted.  There was no CVA tenderness.  Straight leg raising test was negative bilaterally.  Range of motion testing demonstrated forward flexion to 50 degrees with pain starting and ending at that degree, extension to 15 degrees with pain starting and ending at that degree, right lateral flexion to 20 degrees with pain starting and ending at that degree, left lateral flexion to 20 degrees with pain starting and ending at that degree, right rotation to 25 degrees with pain starting and ending at that degree, and left rotation 25 degrees with pain starting and ending at that degree.  The range of motion of the thoracolumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use or during flare-ups.  There was no ankylosis of the thoracolumbar spine.  Reflexes, sensation, and motor strength were normal in the lower extremities.  No muscle atrophy was noted.  X-rays showed minimal spondylosis, L2 to L5.  The examiner noted that the lumbar spine examination showed tenderness and diminution in range of motion, but there was no evidence of intervertebral disc syndrome.

X-rays in May 2008 showed a mild dextroscoliosis, mild degenerative spondylosis with small osteophytes from L2 through L5.  

In August 2008, physical examination of the spine demonstrated that he was able to touch within 10 centimeters of the floor; extension was to 25 degrees and lateral bending was to 30 degrees bilaterally.  Palpation of the lumbar spine was nontender.  There were no step offs, no sacral tuft, and palpation in the lumbar paraspinal muscles showed tenderness of paravertebral musculature.  Hypertonicity was noted throughout lumbar spine.  Manual motor testing showed full strength, sensory testing was intact to light touch throughout dermatomes, and reflexes were normal.  

MRI of the lumbar spine in September 2009 showed multilevel degenerative and discogenic disease with grade 1 retolisthesis of L5 on S1 and associated moderate bilateral neuroforaminal narrowing.  

In August 2009, the Veteran presented for physical medicine rehabilitation consultation with complaints of low back pain.  The provider noted that the Veteran walked without an assistive device, his gait showed no abnormality, and he moved easily from sitting to standing and with transfers to examination table.  Manual motor testing was between 4 and 5/5 bilaterally, sensory testing was intact to light touch throughout dermatomes of bilateral lower extremities, and reflexes were normal.  Straight leg raise was negative for back pain or radiation of pain into legs bilaterally including with force on foot from dorsiflexed ankle or with bent knee bilaterally.  The Veteran's hamstrings showed significant tightness bilaterally, left greater than right.  Sacroiliac compression test was negative bilaterally.  Palpation in lumbar paraspinal muscles was tender bilaterally.  There was positive facet loading bilaterally.  The provider noted that examination was negative for radiculopathy and the Veteran appeared to be intact neurologically in bilateral lower extremities.  The provider noted that the Veteran's low back pain was likely multifactorial including lumbar spine degenerative joint disease, mechanical imbalance from weak knees and tight hamstring secondary to knee injury, obesity, and secondary myofascial component.  X-ray of the spine showed no abnormality.  

X-rays taken in January 2014 revealed mild age-indeterminate vertebral body height loss of the lower thoracic and upper lumbar spine and findings suspicious for diffuse demineralization.

At the March 2014 Gulf War General Medical examination, the Veteran reported interval development of worsening back pain with any type of movement.  The Veteran also reported flare-ups in flexion or with prolonged standing.  Physical examination demonstrated flexion to 70 degrees with pain at 70 degrees.  Extension, right and left lateral flexion, and right and left lateral rotation were all to 30 degrees with pain at 20 degrees with left lateral flexion and right lateral rotation.  Repetitive use testing demonstrated no additional range of motion.  The Veteran did have functional loss and/or functional impairment due to weakened movement and pain on movement.  There was no pain to palpation for joints or soft tissue of the spine, no muscle spasms, and no guarding.  Muscle strength, reflexes, and sensory testing produced normal results.  Straight leg raising test was negative, and the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis and no neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome and incapacitating episodes.

The Veteran underwent VA examination in March 2015 at which time he reported painful upper and lower back like a knife going into his back and also like a shock pain.  Physical examination demonstrated forward flexion to 80 degrees with pain at 80 degrees, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation to 30 degrees with pain at 30 degrees.  After repetitive use testing, range of motion results did not change, and the examiner noted that the Veteran had no additional limitation in range of motion of the thoracolumbar spine following repetitive testing.  The examiner noted that the Veteran had functional low and/or functional impairment of less movement than normal due to pain on movement.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm.  Muscle strength testing, reflex examination, and sensory examination were normal; and there was no muscle atrophy.  Straight leg raising test was negative, and the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy or other neurological abnormalities or findings.  The Veteran did not have intervertebral disc syndrome or incapacitating episodes.  The Veteran reported using a can on a regular basis.  The Veteran's posture was within normal limits, and the examiner noted that there were contributing factors of pain, weakness, fatigability, and/or incoordination but no additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.     

The Board has considered the evidence of record and finds that The Veteran is entitled to a rating of 20 percent pursuant to Diagnostic Code 5237 for his service-connected lumbar spine strain since August 20, 2006.  At its worst, at the November 2006 VA examination, the Veteran's lumbar spine forward flexion was limited to 50 degree.  At no time since August 20, 2006, however, has the Veteran's lumbar spine disability been manifested by forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis.  

Indeed, even taking into account the Veteran's complaints of pain, the Board finds that the lumbar spine disability does not warrant a rating higher than 20 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a.  

As such, the Board finds that a 20 percent evaluation, but no higher, is warranted for the Veteran's for lumbosacral strain with spondylosis, L2 to L5, from August 20, 2006.    

Left Knee

The Veteran's left knee osteoarthritis has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010 from August 20, 2006.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned; the additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2014).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, which pertains to limitation of flexion of the knee, a 10 percent evaluation is assigned where flexion is limited to 45 degrees; and a 20 percent rating is assigned where flexion is limited to 30 degrees. 

Diagnostic Code 5010 provides that traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5261,which pertains to limitation of extension of the knee, a 10 percent evaluation is assigned for extension that is limited to 10 degrees, and a 20 percent evaluation is assigned for extension that is limited to 15 degrees. 

Normal (full) range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2012). 

On VA examination in November 2006, the left knee was of normal appearance.  There was no heat, redness, swelling, effusion, drainage, or abnormal movement.  There was mild crepitus and tenderness on the medial joint line.  Anterior Drawer sign was negative, McMurray's test was negative; medial and lateral collateral ligaments showed no instability.  Range of motion of the left knee was within normal limits with pain at the extremes of flexion with pain starting and ending at that degree.  The range of motion of the left knee was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use or during flare-ups.  There was no ankylosis of the left knee.  Reflexes, sensation, and motor strength were normal in the lower extremities.  No muscle atrophy was noted.  X-rays showed early osteoarthritis.  The examiner noted that the left knee examination showed mild osteoarthritic changes without evidence of significant instability.

A May 2008 orthopedic surgery note indicates the Veteran's left knee demonstrated no effusion, active range of motion from zero to 130 degrees, slight medial joint line tenderness, negative anterior and posterior drawer tests, and stable varus and valgus tests.  The Veteran was noted to have weak quadriceps.  X-rays of the left knee in May 2008 were normal.  

In August 2009, knee extension was to 90 degrees and flexion was to 60 degrees with pain at 60 degrees.  The Veteran reported that he had developed left knee pain which was worse rising from chair and going up and down stairs.  X-ray of the left knee in August 2009 showed minimal medial compartment spurring with narrowing and no other definitive abnormalities.  Physical examination of the left knee demonstrated no effusion, positive tenderness to palpation under the medial patellar fact, positive patellar grind/inhibition.  The Veteran's left knee was stable to varus/valgus stress, there was negative Lachman and posterior drawer testing, and there was minimal joint line tenderness to palpation.  

The Veteran presented in September 2010 with report that he dropped his motorcycle on his left leg.  X-ray of the left knee showed that the bones were grossly intact, the joints and soft tissues were normal, and there was no evidence of joint effusion.

On VA examination in November 2010, neurological examination of the left lower extremity showed motor function was within normal limits, sensory examination was intact to pinprick/pain, touch, position, vibration and temperature, and reflexes revealed knee jerk 2+ and ankle jerk 2+.  Peripheral nerve involvement was not evident during examination.

X-ray taken in January 2014 revealed mild osteoarthritis of the left.  In February 2014, the Veteran presented with complaints of progressive knee pain.  The Veteran reported that every step caused sharp pain but he denied locking and catching.  He reported difficulty putting on socks and shoes and going up stairs.  Physical examination demonstrated normal motor testing, sensory testing intact to light touch throughout dermatomes, normal reflexes.  There was no erythema, warmth, or skin breakdown.  Knee palpation revealed tenderness at medial joint line.  There was full range of motion.  There was crepitus.  Patellar grinding, Lachman, McMurray and Faber testing were all negative.  The Veteran's gait was antalgic.  The provider noted that examination was negative for evidence of internal derangement.  

At the March 2014 Gulf War General Medical examination, physical examination demonstrated left knee flexion to 140 degrees or greater with pain at 100 degrees, left knee extension to zero or any degree of hyperextension with pain at 30 degrees.  Repetitive use testing resulted in no additional range of motion.  Results of muscles strength testing and joint stability testing were normal.  There was no recurrent patellar subluxation or dislocation.   

The Veteran underwent VA examination in March 2015 at which time physical examination of the left knee demonstrated flexion from zero to 120 degrees and extension from 140 to zero degrees.  The examiner noted that range of motion itself could contribute to functional loss including difficulty kneeling and squatting.  All movement exhibited pain and there was mild tenderness on putting pressure to the patella.  There was also pain with weight bearing.  Repetitive use testing resulted in no additional loss of function or range of motion; however the examiner noted that pain significantly limited functional ability with repeated use over a period of time such that flexion would be limited from zero to 120 degrees.  The examiner noted that the examination was being conducted during a flare up.  Muscle strength was normal, and there was no muscle atrophy.  There was no ankylosis, history of recurrent subluxation, history of lateral instability, or history of recurrent effusion.  Joint stability testing showed no instability.  The examiner noted that the Veteran had a meniscus condition (semilunar cartilage) with frequent episodes of pain and that it was difficult to climb up and down the stairs as well as difficulty with prolonged walking and standing.  The examiner noted that the Veteran regularly used a cane for his knees.      

At no time during the appeal have the Veteran's manifestations of his left knee disability approached the severity contemplated for a rating higher than 10 percent.  As set forth above, in order for the Veteran's service-connected knee disabilities to warrant evaluations in excess of 10 percent, the evidence must show either flexion limited to 30 degrees, or extension limited to 15 degrees.  These symptoms have clearly not been demonstrated by the record.  At its worst, the Veteran's left knee range of motion was from zero to 60 degrees.  The Board notes that the Veteran's extension in August 2009 to be 90 degrees; however, the Board finds that this is in error considering that at no time during the appeal period has the Veteran's extension been anything other than full.      

Indeed, even taking into account the Veteran's complaints of pain, the Board finds that the left knee disability does not warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a.  

The VA General Counsel has held that a Veteran may receive separate ratings under Diagnostic Code 5260 (limitation of leg flexion), and Diagnostic Code 5261 (limitation of leg extension) for disability of the same joint. See VAOPGCPREC 9-2004 (2006).  The Veteran, however, has never demonstrated a compensable loss of motion in extension. As such a compensable evaluation would not be warranted under Diagnostic Code 5261. 

Other knee impairments due to instability or recurrent subluxation are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 as a separate and distinct disability from arthritis of knees.  Notably, the Veteran is not currently service connected for instability or subluxation in either knee.  Hence, this rule does not provide a basis for an increased rating. VAOPGCPREC 23-97 (1997); VAOPGPREC 9-98 (1998); VAOPGPREC 9-04 (2004).  Moreover, the objective evidence has consistently demonstrated no instability or subluxation.  
Given this evidence, entitlement to an evaluation in excess of 10 percent is not warranted at any time since August 20, 2006, for left knee osteoarthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5260. 

Hypertension

The Veteran's hypertension has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 from August 20, 2006.

Under the provisions of Diagnostic Code 7101, a 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating contemplates diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  A 40 percent rating is assigned when the diastolic pressure is predominantly 120 or more.  Id. The highest rating of 60 percent rating is warranted when the diastolic pressure is predominantly 130 or more.  Id.

On VA examination in November 2006, blood pressure readings were 164/100 sitting, 180/100 standing, and 154/108 lying.  The Veteran reported that he was not taking his medication.  The examiner noted that the Veteran had poorly controlled hypertension due to what appeared to be noncompliance with taking his antihypertensive medication.  The Veteran returned for additional blood pressure readings which were 130/80 sitting, 128/80 lying, and 120/80 standing on day one and 140/80 sitting, 142/82 lying, and 142/82 standing on day two.  

Blood pressure readings were 147/102 in September 2006, 130/86 in November 2007; 135/96 and 174/116 in February 2008; 120/84 and 125/82 in March 2008, 138/88 in May 2008, 153/86 in July 2008, 142/107 in May 2009, 142/102 in July 2009, 123/89 and 138/85 in August 2009, 123/90 in September 2009, 134/92 in November 2009, 134/76 in March 2010, 145/99 in June 2010, 128/93 and 126/91 in September 2010.

In November 2010, the three blood pressure readings were 130/100, 150/100, and 122/99.  The Veteran was noted to be on Lisinopril.  On Gulf War General Medical examination in March 2014, blood pressure reading was 158/90.  On VA examination in March 2015, blood pressure readings were 140/80, 130/90, and 140/90.

Based on the evidence of record, the criteria for a rating higher than 10 percent based on diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more are consequently not met.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Additional Consideration

The discussion above reflects that the symptoms of the Veteran's PTSD, lumbar spine, left knee, and hypertension disabilities are contemplated by the applicable rating criteria.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

The appeal is dismissed with respect to the issues of entitlement to service connection for chronic headaches, entitlement to service connection for a chronic disability manifested by shaking hands and fingers, entitlement to service connection for a chronic disability manifested by excessive perspiration, entitlement to service connection for a chronic disability manifested by chest pain, and entitlement to service connection for bilateral hearing loss as well as the issues of entitlement to increased evaluations for right knee arthritis status post surgical repair and right knee surgery residual scars.

Entitlement to an initial rating in excess of 70 percent evaluation for the Veteran's PTSD with alcohol dependency is denied prior to August 17, 2010.

Entitlement to an initial 100-percent evaluation for the Veteran's PTSD with alcohol dependency is granted from August 18, 2010, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial 20-percent evaluation, but no higher, for the Veteran's lumbosacral strain with spondylosis, L2 to L5, is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for the Veteran's left knee osteoarthritis is denied.

Entitlement to an initial evaluation in excess of 10 percent for the Veteran's hypertension is denied.



REMAND

The Veteran seeks service connection for a chronic disability manifested by throat pain.

The Veteran underwent VA examination in November 2006 at which time he reported that he felt as if something was stuck in his throat and that he had trouble swallowing at times.  On a review of systems, the Veteran had had some changes in his voice.  The examiner noted that the Veteran had a diagnosis of GERD and was prescribed medication but he stopped taking it.  The Veteran reported that he still had symptoms of reflux on and off, and that at times, in the morning, he had a whitish color on the back of his tongue which tasted acidy.  Physical examination demonstrated that oral pharynx to be clear.  There was no obstruction, and there were no exudates present.  The uvula was midline, the tonsils were present, and there was no aphonia.  The examiner noted that the Veteran had a history of GERD but was not taking medication for that.  The examiner explained that the symptoms of GERD could include difficulty with swallowing and some throat pain.  However, an upper GI was performed but there was no evidence of GERD.

The Veteran underwent a VA Gulf War General Medical Examination in March 2014 at which time he reported a dry throat which he attributed to his C-Pap machine which typically occurred in the morning.  The Veteran reported difficulty swallowing in the morning but noted that it generally improved throughout the day.  The examiner noted that the Veteran did not have a diagnosed illness for which no etiology was established and did not have an undiagnosed illness.  

The Board notes that on his Post-Deployment Health Assessment completed by the Veteran in June 2004, he noted that he had been exposed to smoke from burning trash or feces, vehicle or truck exhaust fumes, JP8 or other fuels, and sand/dust.  As the previous Gulf War General Medical examiner did not address whether the Veteran's throat symptoms were the result of such exposure, the Board finds that an additional Gulf War Protocol evaluation is warranted.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination with an Ear, Nose, and Throat (ENT) physician to determine the etiology of his throat complaints including pain, feeling of obstruction, and difficulty swallowing.  The physician is to be provided access to Virtual VA and VBMS and the report must specify that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

The physician should determine if the Veteran has a chronic disability manifested by throat pain, feeling of obstruction, and/or difficulty swallowing.

If so, the physician should determine whether it is at least as likely as not that such chronic throat disability had its onset during the Veteran's active duty service to include exposure to environmental hazards such as smoke from burning trash or feces, vehicle or truck exhaust fumes, JP8 or other fuels, and sand/dust OR whether it is at least as likely as not that such chronic throat disability is in any way related to (caused by or aggravated by) service-connected disability including medications for service-connected disability (PTSD, right knee arthritis, lumbosacral strain with spondylosis, left knee osteoarthritis, tinnitus, hypertension, and right knee scars).  For any aggravation found, the examiner should indicate the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

If the examiner concludes that the Veteran's throat symptoms are not attributable to a known clinical diagnosis, then the examiner should provide an opinion as to whether such generalized complaints are at least as likely as not associated with a chronic undiagnosed illness that originated during the Veteran's Gulf War service to include exposure to environmental hazards such as smoke from burning trash or feces, vehicle or truck exhaust fumes, JP8 or other fuels, and sand/dust. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The pulmonologist should provide a complete rationale for any opinion provided.

2.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented. 
 
3.  The case should be reviewed on the basis of the additional evidence. If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


